                                   Case: 20-13664   Doc: 78-1           Filed: 12/16/20   Page: 1 of 1
Label Matrix for local noticing                Canaan Resources, LLC                          USBC Western District of Oklahoma
1087-5                                         6301 Waterford Blvd.                           215 Dean A. McGee
Case 20-13664                                  Suite 215                                      Oklahoma City, OK 73102-3426
Western District of Oklahoma                   Oklahoma City, OK 73118-1162
Oklahoma City
Tue Nov 17 15:41:28 CST 2020
CALYX ENERGY III, LLC                          COX FAMILY REVOCABLE TRUST, DTD 8/30/07        EBISU LLC
6120 S YALE                                    C/O FARM CREDIT                                480 NW 36TH
SUITE 1480                                     1104 S. GEORGE NIGH EXPRESSWAY                 OKLAHOMA CITY OK 73118-8622
TULSA OK 74136-4226                            MCALESTER OK 74501-7196


ENERGY FINANCIAL SOLUTIONS LLC                 FOUNDATION ENERGY MGMT, LLC                    JOHN H. WEST
480 NW 36TH                                    5057 KELLER SPRINGS RD STE 650                 509 W. WASHINGTON
OKLAHOMA CITY OK 73118-8622                    ADDISON TX 75001-6583                          MCALESTER OK 74501-4452



JP MORGAN   CHASE BANK, N.A                    LEO WOODARD                                    LOUISE T. JORDAN
1717 Main   Street, 4th Floor                  6357 W 23RD ST N                               1535 POLE LANE RD.
Mail Code   TX1-2448                           MUSKOGEE OK 74401-1032                         MARION OH 43302-8596
DALLAS TX   75201-4612


MICHAEL JAMES HARPER                           NEEDHAM ENERGY LAND SERVICES, LLC              OVINTIV EXPLORATION INC
400 E 6TH ST                                   410 N WALNUT AVE STE 110                       MAIL CODE 5241
CHELSEA OK 74016-2402                          OKLAHOMA CITY OK 73104-2239                    PO BOX 660367
                                                                                              DALLAS TX 75266-0367


PABLO ENERGY II, LLC                           PITNEY BOWES GLOBAL FINANCIAL SERVICES         PRESIDIO NETWORKED SOLUTIONS LLC
PO BOX 2945                                    PO BOX 371887                                  PO BOX 822169
AMARILLO TX 79105-2945                         PITTSBURGH PA 15250-7887                       PHILADELPHIA PA 19182-2169



TRINITY OPERATING (USG), LLC                   United States Trustee                          VINSON & ELKINS
PO BOX 1188                                    United States Trustee                          P.O. BOX 301019
HOUSTON TX 77251-1188                          215 Dean A. McGee Ave., 4th Floor              DALLAS TX 75303-1019
                                               Oklahoma City, OK 73102-3479


Stephen J. Moriarty                            End of Label Matrix
Fellers Snider                                 Mailable recipients      21
100 N. Broadway Ave., Suite 1700               Bypassed recipients       0
Oklahoma City, OK 73102-8820                   Total                    21
